Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1–9, drawn to an apparatus for evaluating a plant safety protection system response time, classified in G21C17/00.
II. Claim 12–13, drawn to an apparatus for evaluating a plant safety protection system response time and a classification module, classified in G21C17/00.
III. Claim 10–11, drawn to a method of performing a response time evaluation, classified in G05B23/02 or G21D3/06.
The inventions are independent or distinct, each from the other because:
Inventions I and III or II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of claims 1 or 12 can be used for other evaluation processes such as measuring the response time of other types of instrumentation or devices or for testing and simulation purposes.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has invention II involves “operations” and does not require measuring response times or summing individual response times of instrumentation channel devices.  The subcombination has separate utility such as measuring response times without a classification module.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-	The inventions have acquired a separate status in the art in view of their different classification;
-	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
-	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
-	The prior art applicable to one invention would not likely be applicable to another invention;
-	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
*Applicant must elect one invention from I/II and III, in addition to one invention from I and II in the event that inventions I/II are elected.*
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Preliminary Observations:
Upon a brief preliminary review of the application, the Office notes:
Claims 1-9 would be interpreted under 35 U.S.C. 112(f) for the term “modules”. In addition, it appears that there is no clear support in the Specification for modules. For example, they could be either hardware or software and therefore appear undefined (it was found that a classification module may be a processor, but the other modules remained undefined).
The “system design process” of claim 10 has no antecedence and may invoke a claim rejection under 35 U.S.C. 112(b).
Fig. 1 shows “t1..t1..t1..t1” instead of “t1..t2..t3..t4” following the Specification para. 45-54. Therefore a Drawing objection would be made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869, whose fax number is (571) 273-4969, and whose email is darlene.ritchie@uspto.gov. The examiner can normally be reached on Monday - Thursday, 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DARLENE M RITCHIE/Primary Examiner, Art Unit 3646